Case: 14-13102   Date Filed: 07/07/2015   Page: 1 of 10


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 14-13102
                         Non-Argument Calendar
                       ________________________

                        Agency No. A088-094-310



DAINORA BUDNIKAITE MACIENE,
EGIDIJUS MACYS,

                                                                     Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                               (July 7, 2015)

Before JORDAN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-13102     Date Filed: 07/07/2015   Page: 2 of 10


      Dainora Maciene and Egidijus Macys, a married couple who are natives and

citizens of Lithuania, (collectively “Petitioners”), petition for review of the Board

of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”)

decision denying their applications for asylum and withholding of removal under

the Immigration and Nationality Act (“INA”). On appeal, the Petitioners argue

first that the BIA erred in denying their applications for asylum. They argue that

the harm Maciene suffered in Lithuania, including being beaten and raped by her

first husband, rose to the level of persecution, and that she has a well-founded fear

of future persecution because the government of Lithuania is unwilling or unable

to protect her from him. They contend that these facts qualify both her and Macys

for asylum. Second, the Petitioners argue that the BIA erred in denying Maciene’s

application for withholding of removal. They argue that the evidence in the record

undermines the IJ and the BIA’s determination that changed conditions in

Lithuania rebutted any presumption that Maciene’s life or freedom would be

threatened if she returned. Finally, the Petitioners argue that the BIA erred in

denying Macys’s application for withholding of removal because, if returned to

Lithuania, Macys will suffer persecution on account of Maciene’s membership in a

particular social group.




                                          2
              Case: 14-13102     Date Filed: 07/07/2015     Page: 3 of 10


                                           I.

      When the BIA issues a decision, we review only that decision, unless the

BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). When the BIA explicitly agrees with the findings of the IJ, we

review the decisions of both the BIA and the IJ as to those issues. Ayala v. U.S.

Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010). If the BIA declines to address an

IJ’s alternative basis for a conclusion, the alternative basis is not an issue before us

for review. See Martinez v. U.S. Att’y Gen., 446 F.3d 1219, 1221 n.2 (11th Cir.

2006).

      We review our subject matter jurisdiction de novo. Gonzalez-Oropeza v.

U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). An alien seeking asylum

must file her application within one year of her arrival in the United States, or

show that changed or extraordinary circumstances warrant consideration of an

untimely application. INA § 208(a)(2)(B), (a)(2)(D), 8 U.S.C. § 1158(a)(2)(B),

(a)(2)(D). Moreover, the INA precludes judicial review of an agency

determination regarding the timeliness of an asylum application, including a

determination that an applicant failed to show changed or extraordinary

circumstances. INA § 208(a)(3), 8 U.S.C. § 1158(a)(3). Accordingly, we lack

jurisdiction to review the BIA’s decisions as to whether an alien complied with the

one-year time limit for filing an asylum application or whether extraordinary


                                           3
              Case: 14-13102     Date Filed: 07/07/2015   Page: 4 of 10


circumstances justified an untimely filing. Ruiz v. Gonzales, 479 F.3d 762, 765

(11th Cir. 2007).

      We lack jurisdiction to review the BIA’s denial of the Petitioners’ asylum

applications on the basis that they were untimely. INA § 208(a)(3), 8 U.S.C.

§ 1158(a)(3); Ruiz, 479 F.3d at 765. Therefore, we dismiss the petition for review

as to their asylum claims.

                                          II.

      We may not review a final order of removal unless “the alien has exhausted

all administrative remedies available to the alien as of right.” INA § 242(d)(1),

8 U.S.C. § 1252(d)(1). If a petitioner has failed to exhaust her administrative

remedies by not raising an issue in her notice of appeal or appeal brief to the BIA,

we lack jurisdiction to consider the claim. Amaya-Artunduaga v. U.S. Att’y Gen.,

463 F.3d 1247, 1250-51 (11th Cir. 2006). To properly exhaust a claim, the alien

must raise the issue in such a way as to give the agency a “full opportunity” to

consider the claim and compile a record adequate for judicial review. Id. at 1250

(quotation omitted). We have explained that to adequately raise a claim before the

BIA, a petitioner need only argue the “core issue.” Montano Cisneros v. U.S. Att’y

Gen., 514 F.3d 1224, 1228 n.3 (11th Cir. 2008). Thus, exhaustion “is not a

stringent requirement,” and it does not require a petitioner to use precise legal




                                          4
              Case: 14-13102     Date Filed: 07/07/2015     Page: 5 of 10


terminology or provide a well-developed argument to support her claim. Indrawati

v. U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir. 2015).

      Whether an alien is statutorily ineligible for withholding of removal is a

factual determination that we review under the substantial-evidence test. Imelda v.

U.S. Att’y Gen., 611 F.3d 724, 727 (11th Cir. 2010). The substantial-evidence test

applies to a determination that changed country conditions negate a presumption

that the alien will be persecuted if returned to her country of origin. See id. at

727-33; Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196, 1199-1200 (11th Cir. 2009).

      Under the substantial-evidence test, we view the evidence “in the light most

favorable to the agency’s decision and draw all reasonable inferences in favor of

that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en

banc). We must affirm the decision “if it is supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Id. (quotation

omitted). We may reverse “only when the record compels a reversal; the mere fact

that the record may support a contrary conclusion is not enough.” Id. Our inquiry

is “highly deferential” and we consider “only whether there is substantial evidence

for the findings made by the BIA, not whether there is substantial evidence for

some other finding that could have been, but was not, made.” Id. (quotation

omitted). The substantial-evidence test does not allow us to reweigh the

importance attributed to specific evidence in the record. Djonda v. U.S. Att’y Gen.,


                                           5
              Case: 14-13102     Date Filed: 07/07/2015   Page: 6 of 10


514 F.3d 1168, 1175 (11th Cir. 2008). The record compels a reversal only when

there is “no reasonable basis” for the decision. Adefemi, 386 F.3d at 1029.

      To qualify for withholding of removal, an applicant must establish that her

life or freedom would be threatened in her country of origin on account of her race,

religion, nationality, membership in a particular social group, or political opinion.

See INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). The applicant bears the burden

of demonstrating that she would “more likely than not” be persecuted upon being

returned to her country of origin. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1232 (11th Cir. 2005) (quotation omitted). This burden may be satisfied in two

ways. First, an alien may establish past persecution based on a statutorily

protected ground. Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437 (11th Cir. 2004).

Past persecution creates a rebuttable presumption that her life or freedom would be

threatened upon return to her country. Id. Second, an alien is entitled to

withholding of removal if she establishes a future threat to her life or freedom in

her country on account of a protected ground. Id.

      If the alien demonstrates past persecution, the government can rebut the

presumption that her life or freedom would be threatened upon return to her

country by showing, by a preponderance of the evidence, that (1) “[t]here has been

a fundamental change in circumstances such that the applicant’s life or freedom

would not be threatened on account of” a protected ground; or (2) “[t]he applicant


                                          6
              Case: 14-13102     Date Filed: 07/07/2015    Page: 7 of 10


could avoid a future threat to . . . her life or freedom by relocating to another part

of the proposed country of removal and, under all the circumstances, it would be

reasonable to expect the applicant to do so.” Imelda, 611 F.3d at 728 (brackets and

ellipsis in original) (quotation omitted).

      Although we have declined to fashion a bright line rule for what constitutes

a fundamental change in circumstances, we have explained that the change must be

one that is sufficient to rebut the presumption that the applicant’s life or freedom

would be threatened upon her return to her home country. Id. at 729. The BIA is

permitted to rely heavily on Department of State reports when making this

determination as long as it does not fail to account for the unique circumstances of

an applicant’s case. Id. at 728-29. Indeed, “[g]eneral information about the

conditions in a given country are only useful to the extent that they comment upon

or are relevant to the highly specific question of whether this individual has

suffered or is likely to suffer persecution in a country.” Seck v. U.S. Att’y Gen., 663

F.3d 1356, 1368 (11th Cir. 2011) (quotation omitted).

      In Imelda, we concluded that the country report for Indonesia did not

support the BIA’s determination that the government had rebutted the applicant’s

presumption of a well-founded fear of future persecution. 611 F.3d at 733. In that

case, the applicant had established past persecution on account of her religion

(Christianity) and her ethnicity (Chinese). Id. at 726-27. However, the country


                                             7
              Case: 14-13102     Date Filed: 07/07/2015   Page: 8 of 10


report did not address whether conditions for Christians in the applicant’s home

province or the country in general had improved, and, for the two provinces about

which it reported improvements, it still detailed significant acts of violence

directed at Christians. Id. at 731-32. Moreover, although the country report stated

that harassment directed at ethnic Chinese “continued to decline from previous

years,” it did not provide any basis to measure the extent of that decline. Id. at

732-33. Thus, we held that the improvements discussed in the country report did

not rebut the presumption of a future threat to the applicant’s life or freedom. Id. at

733.

       On the other hand, the petitioner in Mehmeti argued that the BIA erred when

it relied solely on the country report to conclude that the government had rebutted

his presumption of a well-founded fear of persecution in Albania. 572 F.3d at

1198-99. Nevertheless, we held that substantial evidence supported the BIA’s

determination that changed country conditions in Albania rebutted the

presumption. Id. at 1200.

       Substantial evidence supports the IJ and BIA’s determination that changed

conditions in Lithuania rebut any presumption that Maciene would be persecuted if

she were removed. In particular, there was evidence that Lithuania passed its first

law on protection against domestic violence in 2011, which required police to

investigate reports of domestic violence even if the victim did not press charges,


                                          8
              Case: 14-13102     Date Filed: 07/07/2015    Page: 9 of 10


and that after passage of this law, police investigations of domestic violence

increased substantially. Accordingly, we deny the petition for review as to

Maciene’s claim for withholding of removal.

                                          III.

      Whether an alien has suffered past persecution is a factual finding that we

review under the substantial-evidence test. See Kazemzadeh v. U.S. Att’y Gen., 577

F.3d 1341, 1350, 1352-53 (11th Cir. 2009) (applying the substantial-evidence test

in considering whether prior incidents rose to the level of past persecution); Zheng

v. U.S. Att’y Gen., 451 F.3d 1287, 1290-92 (11th Cir. 2006) (applying the

substantial-evidence test to an IJ’s determination that the petitioner had failed to

establish a well-founded fear of persecution and noting that the petitioner’s

five-day detention did not “compel the conclusion that he experienced past

persecution”).

      Persecution is an “extreme concept” and requires “more than a few isolated

incidents of verbal harassment or intimidation.” Sepulveda, 401 F.3d at 1229, 1231

(quotation omitted) (concluding that threats against an asylum applicant, her

brother, and her university group were mere harassment not amounting to

persecution). “Minor physical abuse and brief detentions do not amount to

persecution.” Kazemzadeh, 577 F.3d at 1353. In determining whether an applicant

has suffered past persecution, the factfinder must consider the cumulative effects of


                                           9
             Case: 14-13102      Date Filed: 07/07/2015   Page: 10 of 10


any alleged incidents. See Delgado v. U.S. Att’y Gen., 487 F.3d 855, 861 (11th Cir.

2007).

      Furthermore, unlike the asylum statute, the withholding-of-removal statute

does not provide derivative benefits to spouses. Id. at 862. Accordingly, “there are

no derivative benefits associated with a grant of withholding of removal.” Id.

      Substantial evidence supports the BIA’s determination that Macys did not

establish that he would more likely than not face persecution on account of a

protected ground if he returned to Lithuania. First, Macys never alleged he was a

member of a particular social group, but rather claimed he was entitled to relief

because of Maciene’s membership in a particular social group. But because there

are no derivative benefits under the withholding-of-removal statute, Macys must

establish persecution on account of his own membership in a particular social

group. Second, the record does not compel a finding that the mistreatment Macys

suffered or would more likely than not suffer in the future from Maciene’s ex-

husband constitutes persecution. Accordingly, we deny the petition for review as

to Macys’s claim for withholding of removal.

      Upon review of the entire record, and after consideration of the parties’

briefs, we dismiss the petition in part and deny the petition in part.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                          10